DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 1-19-2021 & 9-30-2020 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the preliminary amendment(s) filed 6-29-2020.

Allowable Subject Matter

5.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 Simpson et al (2011/0257576 A1) does not anticipate nor render obvious an optical fluid level system  that determines volume based on image data associated with an image region having a shape that corresponds to the shape of a  fluid reservoir; wherein an  image region is configured to facilitate positioning of an imaging device in relation to the fluid reservoir by providing a notification if the image region is not aligned with the fluid reservoir.
Regarding claim 15 Simpson et al (2011/0257576 A1) does not anticipate nor render obvious an imaging device comprising a virtual curtain having an opening disposed therethrough, the opening having a shape that corresponds to a shape of a fluid reservoir, wherein the virtual curtain is configured to facilitate positioning of the imaging device in relation to the fluid reservoir.
Regarding claim 20 Simpson et al (2011/0257576 A1) does not anticipate nor render obvious comparing image test pattern to the pattern associated with a fluid reservoir, wherein, if the image test pattern is at least approximately identical to the pattern associated with the fluid reservoir, the controller is configured to accept the image data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20150105642 A1 Integrated perfusion system for cardiopulmonary bypass surgery, has data management system that is configured to set alarm values triggering alarm to alert user of certain level of metabolic parameters
US 20140079590 A1 Integrated blood perfusion system for treating e.g. disorders of patient during cardiopulmonary bypass surgery, has disposable elements including RFID tag programmed with identifying information read by RF sensor
US 8500673 B2 Blood reservoir with level sensor
US 20110257576 A1 Integrated perfusion system used during cardiopulmonary bypass surgery, has radio frequency identification (RFID) tag that is programmed, such that operation of heart lung machine (HLM) is regulated in place of operational parameter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856